


110 HR 4033 IH: To authorize the Secretary of the Interior to enter into

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4033
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to enter into
		  a long-term ground lease for the operation and maintenance of Rock Creek,
		  Langston, and East Potomac as golf courses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Golf
			 Course Preservation and Modernization Act.
		2.FindingsCongress finds the following:
			(1)Langston Golf Course, Rock Creek Golf
			 Course, and East Potomac Golf Course are owned by the United States and are
			 under the administrative jurisdiction of the National Park Service, and each
			 golf course has a long history of service to the general public as an integral
			 part of the nation’s capital, including services to local and regional
			 residents, visitors, and tourists.
			(2)East Potomac Golf
			 Course was opened in 1920 with three courses to accommodate all levels of play,
			 including an 18-hole tournament level course and two 9-hole practice courses,
			 and was initially segregated, with African-Americans only permitted to play on
			 Mondays.
			(3)Rock Creek Golf
			 Course opened in 1923 as a 9-hole course, and in 1925 the course was completed
			 as an 18-hole tournament level course. This course was located in Rock Creek
			 Park, a major recreation and picnic facility for residents.
			(4)Langston Golf
			 Course opened in 1939 as a segregated golf facility for African-Americans, is
			 listed in the National Register of Historic Places, and has been the home
			 course of both the Royal Golf Club and the Wake Robin Golf Club, the nation’s
			 first clubs for African-American men and women, respectively. The golf course
			 was named for John Mercer Langston, the first African-American Congressman from
			 Virginia, elected in 1888.
			(5)Unlike other
			 National Park Service facilities, golf courses require unique capital
			 investments to keep them maintained and operational.
			(6)The National Park
			 Service has continuously struggled to manage and maintain each of these three
			 courses.
			(7)Concession
			 restrictions do not generate sufficient revenue for the National Park Service
			 or concessionaires to provide affordable recreation while properly maintaining
			 and making the capital investments required for golf courses today.
			(8)Each of the three
			 courses contains valuable historic components that must be maintained.
			(9)Concessions
			 restrictions will continue to cause deterioration, disrepair, and limited
			 public use, reducing the quality of play and jeopardizing the historic
			 preservation of the courses.
			(10)These courses
			 together constitute an undervalued and underused asset that can be maintained
			 and modernized as affordable facilities for use by the general public if an
			 appropriate lease arrangement is used that encourages private investment in
			 keeping with the existing Federal procedures.
			(11)The National Park
			 Service recently issued a request for bids for continued concession operation
			 of the Langston and Rock Creek Golf Courses under one concession contract for
			 seven years; however, the capital improvement necessary to maintain and
			 modernize the courses and to prevent their deterioration is not possible using
			 a traditional concession contract.
			(12)A long-term lease
			 for the three courses together, designed outside of the constraints of
			 concession law, will encourage private investment in these courses, improve and
			 modernize the courses, ensure affordable play, and preserve the historic nature
			 of them.
			3.Management of golf
			 courses
			(a)DefinitionsFor
			 the purposes of this section, the following apply:
				(1)Rock
			 CreekThe term Rock
			 Creek means the federally owned golf course and related facilities
			 located at 16th and Rittenhouse NW, Washington, DC 20011, within the boundaries
			 of 16th Street, NW to the East; Military Road, NW to the South; Beach Drive NW
			 to the West; and Sherrill Drive, NW to the North.
				(2)LangstonThe term Langston means the
			 federally owned golf course and related facilities located at 26th and Benning
			 Road NE, Washington, DC 20002, within the boundaries of Anacostia River to the
			 East; Hickory Hill Road to the Northeast; Valley Road NE to the Northeast;
			 Azalea Road NE to the North; Ellipse Road NE to the West; M Street NE to the
			 North; Marlyand Avenue NE to the Northwest; 22nd Street NE to the West; 26th
			 Street to the West; and Benning Road NE to the South.
				(3)East
			 PotomacThe term East
			 Potomac means the federally owned golf course and related facilities
			 located at 972 Ohio Drive SW, Washington DC 20024, within the boundaries of
			 Ohio Drive to the East, South, and West; and Buckeye Drive SW to the North.
				(4)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
				(b)Continued
			 leasesThe Secretary shall ensure, to the extent practicable,
			 that month-to-month concessions contracts are continued for the operation and
			 maintenance of Rock Creek and Langston until the lease in force on the date of
			 the enactment of this Act for East Potomac expires, at which time the lease
			 referred to in subsection (c) shall commence.
			(c)LeaseThe
			 lease referred to in subsection (d) is a lease for the continued operation and
			 maintenance of Rock Creek, Langston, and East Potomac as golf courses. A lease
			 entered into under this section shall include the 3 golf courses in one lease
			 agreement and require that the golf courses be operated and maintained in a
			 manner that—
				(1)retains the
			 historic nature of the courses;
				(2)at least 2 of the 3 courses require fees
			 related to use of the golf courses to be affordable in light of the current fee
			 system used today at the courses;
				(3)may allow fees
			 collected at one golf course to subsidize the maintenance and operation of one
			 or more of the other golf courses; and
				(4)allows for a
			 long-term ground lease on the 3 courses.
				(d)Requests for
			 proposalsThe Secretary shall
			 solicit proposals, through a competitive process, to procure the lease
			 described in subsection (b) and may, after such solicitation, enter into
			 agreements to procure the lease. The Secretary shall solicit the request for
			 proposals under this subsection in such a manner—
				(1)to provide that the lease described in
			 subsection (c) shall be entered into not later than 180 days after the
			 effective date of this Act or not later than 30 days after the expiration of
			 the concession contract for East Potomac; and
				(2)which ensures, to
			 the greatest extent practicable, the participation of disadvantaged business
			 enterprises among the equity partners of the sponsors of the proposals.
				(e)Applicability of
			 certain lawsThe National
			 Park Service Concessions Management Improvement Act of 1998 (16 U.S.C. 5951 et
			 seq.) shall not apply to requests for proposals submitted and leases and
			 agreements entered into under this Act.
			
